COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-097-CV



IN RE TRAFFIC & TRANSPORTATION 	RELATORS

SUPPLY, INC., WILLIAM SCHAAD AND 

SANDRA SCHAAD

------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus, relators’ motion for emergency relief, the response of the real party in interest, and the filings of both parties and is of the opinion that relief should be denied.  Accordingly, our March 31, 2009 stay order is hereby vacated, and relators’ petition for writ of mandamus is denied.

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM



PANEL:  GARDNER, LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED:  February 18, 2010

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.